IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                             Assigned on Briefs July 28, 2009

                STATE OF TENNESSEE v. RANDY JOE MCNEW

                     Appeal from the Criminal Court for Sullivan County
                          No. S51,902       R. Jerry Beck, Judge



                   No. E2008-02189-CCA-R3-CD - Filed October 13, 2009


JOSEPH M. TIPTON , P.J., concurring.

       I concur with the majority opinion. I believe, though, that the statement that the weight
assigned to advisory enhancement and mitigating factors no longer has an appellate review provision
should not preclude such an assessment relative to whether the sentence meets the principles and
purposes of the Sentencing Act. That is, for example, using a five-year old conviction for speeding
to enhance an aggravated burglary conviction to a maximum sentence may not meet the principles
and purposes of the Sentencing Act because of inordinate weight given to the speeding conviction.



                                                     ____________________________________
                                                     JOSEPH M. TIPTON, PRESIDING JUDGE